   Case 6:19-cv-00007-RSB-CLR Document 54 Filed 05/21/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GLENN LEWIS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-7

        v.

 WARDEN ROBERT ADAMS, JR., et al.,

                Defendants.


                                            ORDER

       On March 12, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that Defendants’ Motion for Summary Judgment be granted and

that Plaintiff’s Motion for Temporary Restraining Order and Motion to Amend the Complaint be

denied. (Doc. 50.) Plaintiff did not file any objections to the Report and Recommendation, and

the Court adopted it on April 24, 2020. (Doc. 51.) Plaintiff now “avers that he never received a

copy of the Magistrate Judge’s March 12, 2020 Report and Recommendation” and moves the

Court to vacate its Adoption Order. (Doc. 53, pp. 1–2.)

       Under Federal Rule of Civil Procedure 60(b), a court may grant relief from a final judgment

in a narrow set of circumstance including for some type of “mistake, inadvertence, surprise, or

excusable neglect” or for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b). Plaintiff

alleges that he never received a copy of the Magistrate Judge’s Report and Recommendation and

thus had no notice that he needed to file any objections to it. (Doc. 53, pp. 1–2.) When a magistrate

judge issues a report and recommendation, all parties to the action must be mailed a copy. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(1). Once a document is mailed, a presumption exists
    Case 6:19-cv-00007-RSB-CLR Document 54 Filed 05/21/20 Page 2 of 3



that it was received by the party, and a bare assertion that is was not cannot alone overcome this

presumption. See Konst v. Fla. E. Coast Ry. Co., 71 F.3d 850, 851 (11th Cir. 1996); Wall v. Wall,

392 F. App’x 778, 779 (11th Cir. 2010) (per curiam) (citing Barnett v. Okeechobee Hosp., 283

F.3d 1232, 1239 (11th Cir. 2002)).

        Here, along with his Motion, Plaintiff submits a copy of his inmate mail history from

Jenkins Correctional Facility which shows that he did not receive anything from the Court between

the time that the Magistrate Judge issued the Report and Recommendation and the time the Court

adopted it. (Doc. 53, pp. 4–5.) A mail log can be used to rebut the presumption that a party

received a document. See, e.g., Maddox v. Hoch, 244 F. App’x 878, 880 (10th Cir. 2007) (mail

log from plaintiff’s correctional sufficiently established that he had no notice of the magistrate

judge’s report and recommendation). Thus, Plaintiff has shown that through no fault of his own

he did not receive a copy of the Magistrate Judge’s Report and Recommendation and consequently

had no notice that he needed to respond to it. Relief from the Court’s judgment is appropriate

upon these grounds. 1 See, e.g., Lawson v. Speight, No. CV 117-118, 2018 WL 1463360, at *1

(S.D. Ga. Mar. 23, 2018) (vacating judgment after plaintiff established that he did not receive a

copy of the report and recommendation).

        For the above reasons, the Court GRANTS Plaintiff’s Motion, (doc. 53), and VACATES

its previous Adoption Order, (doc. 51), and Judgement, (doc. 52). The Court DIRECTS the Clerk

of Court to REOPEN this case and further DIRECTS the Clerk, when serving a copy of this Order

on Plaintiff, to include a copy of the Magistrate Judge’s Report and Recommendation, (doc. 50),




1
  Included with Plaintiff’s Motion was a cover letter addressed to the Clerk of Court, requesting a copy of
the docket sheet for this case. (Doc. 53-1.) The Court interprets this correspondence as a motion for a copy
of the docket sheet, which the Court GRANTS.


                                                     2
  Case 6:19-cv-00007-RSB-CLR Document 54 Filed 05/21/20 Page 3 of 3



as well as a copy of the docket sheet for this case. Plaintiff has twenty-one (21) days from the

date of this Order to file any objections to the Magistrate Judge’s Report and Recommendation.

       SO ORDERED, this 21st day of May, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               3
